Citation Nr: 1144214	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-46 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for degenerative joint disease of the right hip as secondary to the service connected disability of residuals, right knee injury, with history of traumatic arthritis. 

2.  Entitlement to an increased rating for residuals, right knee injury, with history of traumatic arthritis rated as 10 percent disabling prior to June 8, 2007, 100 percent disabling from June 8, 2007, and 10 percent disabling from September 1, 2007. 

3.  Entitlement to extension of a temporary total rating for convalescence based on right knee surgery beyond August 31, 2007; and whether the Veteran should have been paid at the temporary total rate for three months instead of two.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a temporary total evaluation of 100 percent effective June 8, 2007 based on surgical or other treatment necessitating convalescence and a 10 percent evaluation for residuals of a right knee injury with a history of traumatic arthritis, effective September 1, 2007.  

The RO proposed to reduce the assigned rating to a noncompensable evaluation.  Service connection for degenerative joint disease of the right hip was also denied.  A July 2008 rating decision by the Winston-Salem RO declined to reduce the rating assigned for residuals of a right knee injury with a history of traumatic arthritis and continued the 10 percent rating.  Jurisdiction has remained with the Winston-Salem RO.   

In August 2011, the Veteran testified at a hearing at the Board before the undersigned; a transcript of that hearing is of record.  At the time of his hearing, the Veteran submitted additional evidence pertinent to the claims on appeal along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

On his November 2010 Form 9, the Veteran raised the issue of entitlement to an earlier effective date for the grant of service connection for residuals, right knee injury, with history of traumatic arthritis.  He argued that because he filed his original claim in 1967, the effective date of service connection should be the date of that claim.

In an April 2006 decision the Board denied entitlement to an earlier effective date for the grant of service connection for the right knee disability, except on the basis of clear and unmistakable error (CUE).  The Board stated that it was unsure whether the Veteran was claiming CUE, but he was advised that if he intended to make such a claim, he The Board considered the effect of the 1967 claim, but noted that that claim had been finally denied, and the effective date was based on a subsequent claim that had been granted.

In July 2006, the RO denied entitlement to an earlier effective date on the basis of CUE.  In November 2007, after the Veteran filed a timely notice of disagreement, the RO issue statement of the case.  The RO closed the appeal; however, after the Veteran failed to submit a timely substantive appeal and that issue was not certified to the Board.

The Veteran is advised that the only means by which he could now obtain review of the earlier effective date issue is by means of a not previously considered allegation of CUE in the decision that granted service connection for the right knee disability, showing of CUE in the July 2006 rating decision; or a motion showing CUE in the Board's August 2006 decision.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005) (holding that the only way to overcome the finality of a prior decision on an effective date issue is by showing CUE); Bissonnette v. Principi, 18 Vet. App. 105 (2004) (holding prior final decisions addressing CUE are res judicata and may not be re-litigated).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his August 2011 hearing, the Veteran testified that he had been unemployed since 2010 due to his service-connected right knee disability.  Although he reported that his right knee had been "naturally" much better following his June 2007 surgery, he suggested that symptoms of right knee strain had increased in severity since his last VA examination in October 2007.  As the current VA examination is more than four years old, and the Veteran has reported an increase in disability, he is entitled to a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Court has held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011). 

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

Given the evidence of disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the claim for a TDIU is inextricably intertwined with the claim for service connection for a the right hip as secondary to the service connected right knee disability as well the claim for an increased rating for residuals of a right knee injury with a history of traumatic arthritis.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

In regards to service connection for a right hip disability, the October 2007 opinion is inadequate because it was based upon an inaccurate history.  During the examination, the Veteran indicated that he did not have any problems with his right hip until the 1990's; however; the record reveals that he had right mid-shaft femur fracture prior to service.  The examiner did not review the claims file, and based his opinion on an inaccurate history.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993) 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2011). 

In the January 2008 decision the RO granted a temporary total rating based on the need for convalescence under the provisions of 38 C.F.R. § 4.30 (2011).  The temporary total rating was made effective from June 8 to September 1, 2007.  In March 2008, the Veteran wrote that the computation of the temporary total rating was "erroneous" in that he should have been paid for three months rather than two.  In January 2009 (within one year of the mailing of notice of the January 2008 decision) the Veteran's representative wrote that the Veteran "still contends his disagreement with...the period assigned for his temporary 100%."  A statement of the case was issued with regard to the increased rating issue and the provisions of 38 C.F.R. § 4.30 were included, but entitlement to extension of the temporary total rating was not listed as an issue or specifically addressed.  A specific statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for TDIU and an extension of a temporary total disability rating. 

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right knee flexion and extension should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report the point (in degrees), if any, at which weakened movement, excess fatigability, incoordination, pain, or flare ups causes functional impairment.

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity.

After completion of the examination and review of the Veteran's medical history, the examiner should opine as to whether the Veteran has ankylosis of his right knee. 

The examiner must provide a clear yes or no answer to this question. 

If ankylosis is present, the examiner should report whether it is favorable or unfavorable and at what points in the ranges of right knee motion it is present.

The examiner should determine whether the Veteran's service-connected right knee prevents him from securing or following employment for which his education and occupational experience would otherwise qualify him.  

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Schedule the Veteran for a VA examination to determine whether he has a current right hip disability related to a disease or injury in service.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated tests and studies should be undertaken. 

The examiner should provide the following opinions: 

a)  Is it clear and unmistakable (obvious or manifest, undebatable) that the Veteran's right hip disability existed prior to his entrance into service? 

b)  If so, is it also clear and unmistakable that this disability did not increase in severity beyond natural progression during active service? 

c)  For any right hip disability not found to have preexisted service, is at least as likely as not (50 percent probability or more) that such right hip disability had its onset in service or is otherwise related to a disease or injury in active duty. 

d)  Is it at least as likely as not that the Veteran's right hip disability was caused or aggravated by a service-connected disability, including residuals, right knee injury, with history of traumatic arthritis? 

e)  If the Veteran's right hip disability was not caused, but was aggravated by, a service-connected disability, including residuals, right knee injury, with history of traumatic arthritis, is there evidence of record created prior to the aggravation that shows a baseline of the right hip disability prior to the aggravation

The examiner should provide a rationale for these opinions. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report his symptoms and history and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4.  If, after completion of instructions 1 through 3 above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the periods outside of any period in which a total temporary disability rating has been assigned.

5.  If the Veteran fails to report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the addresses noted in instructions 1 through 3 above.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  The AOJ should issue a statement of the case with regard to entitlement to extension of the temporary total rating for convalescence beyond August 31, 2007, and whether the Veteran should have been paid at the temporary total rate for three months instead of two.  This issue should not be certified to the Board unless a sufficient and timely substantive appeal is received.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



